                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 GLENN T. TURNER,

                               Plaintiff,
         v.
                                                                    OPINION and ORDER
 LEBBEUS BROWN, MARK KARTMAN,
 WILLIAM BROWN, GARY BOUGHTON,                                           17-cv-764-jdp
 LACEY DICKMAN, HEIDI BLOYER,
 JULIE BULMANN, and ZACHARY BERGER,

                               Defendants.


       Pro se plaintiff Glenn T. Turner, a prisoner housed at Wisconsin Secure Program

Facility, alleges that prison officials violated his constitutional rights in various ways when they

refused to advance him through the prison’s “High Risk Offender Program” and confiscated

his inhaler even though they knew that he was at risk for an asthma attack. Before the court

are the parties’ cross-motions for summary judgment. Dkt. 16 and Dkt. 33. Because there are

genuine disputes of material fact that preclude summary judgment for plaintiff, I will deny his

motion in full. As for defendants’ motion, I will grant it as to plaintiff’s equal protection claim

and all of his claims against defendants William Brown, Gary Boughton, Mark Kartman, and

Lacey Dickman. I will deny the motion in all other respects. Also before the court is a motion

to compel discovery filed by Turner. Dkt. 46. Because defendants have responded stating that

they provided the sought information to Turner already, Dkt. 58, and Turner has not filed a

reply, I will deny the motion to compel as moot.



                                     UNDISPUTED FACTS

       The following facts are undisputed unless otherwise noted.
A. The parties

        Plaintiff Glenn Turner is an inmate at Wisconsin Secure Program Facility (WSPF) and

he was housed at WSPF in the Foxtrot unit during the events of this lawsuit. Turner has filed

numerous complaints with the inmate complaint review system at WSPF concerning prison

conditions and alleged staff misconduct, has published articles about solitary confinement in

Wisconsin prisons, and was interviewed by GQ Magazine about his experience in solitary

confinement.

        All defendants were employed at WSPF during the relevant time period: Gary Boughton

was the warden, Mark Kartman was the security director, Heidi Bloyer was a sergeant in the

Foxtrot unit, Lebbeus Brown was a captain and manager of the Foxtrot unit beginning in July

2016, Julie Bulmann was a correctional officer in the Foxtrot unit, Zachary Berger was a relief

sergeant, Lacey Dickman was a social worker in the restrictive housing unit, and William Brown

was an institution complaint examiner.

B. High Risk Offender Program

        The High Risk Offender Program (HROP) was a three-phase program at WSPF

designed to facilitate the reintegration of inmates on administrative confinement status back

to general population.1 The program gave inmates with serious or chronic behavioral issues an

opportunity to acquire the skills needed for successful transfer to a less controlled status or

facility.

        Inmates began HROP in the “red” phase and were required stay on the red phase for at

least four months. The next phase was the “yellow” phase, which also had a four-month


1
 On May 7, 2018, HROP was replaced by a program called Progressing through Administrative
Confinement Effectively (PACE).


                                              2
minimum length of stay. The final phase was the “green” phase, which had a seven-month

minimum length of stay. An inmate’s movement within the program was determined by the

inmate’s compliance with the program, participation in programming, and the risk posed by

the individual inmate. As an inmate progressed through each phase, he got more privileges and

programming opportunities. If an inmate completed HROP successfully, he was recommended

for placement in general population. At any time, inmates participating in HROP could be

recommended by the unit team for demotion to a more restrictive phase based on behavior,

the receipt of conduct reports, or failure to participate in or complete appropriate programming.

       The HROP unit team was a multi-disciplinary team that met weekly to discuss the

performance and progress of inmates participating in HROP. The team recorded each inmate’s

participation and progress through HROP and made recommendations about movement

through the program on a DOC-30B form, which was signed by the social worker and unit

manager. The recommendations were discretionary. The team forwarded the form to the

security director for review, who then forwarded the team’s recommendation to the warden for

his final approval or denial.

       In 2015 and 2016, all inmates participating in HROP were housed on the Foxtrot unit.

Defendants Dickman and Lebbeus Brown led the HROP team beginning in July 2016.

Defendants Bloyer and Bulmann were also on the team. Defendant Kartman reviewed the

recommendations of the HROP team and defendant Boughton gave final approval or denial of

recommendations. As a relief sergeant who worked in multiple units, defendant Berger was not

a member of the HROP team and had little influence over whether an inmate would progress

through HROP.




                                               3
C. Turner’s participation in HROP

       Turner was recommended and approved to participate in HROP in January 2015. At

the time, Captain Primmer was the manager of the Foxtrot unit and Captain Gardner was the

security director. (Neither Primmer nor Gardner are defendants in this lawsuit.) In January or

February 2015, Turner began the red phase. At the February, March, and April 2015 reviews,

the HROP unit team decided to keep Turner on the red phase because he had not yet

completed the four-month minimum and because he had received multiple warnings for rule

violations. (The rule violations did not lead to conduct reports and appear to have been

relatively minor, including being loud during quiet hours, attempting to keep peanut butter

from his meal tray, and refusing to show his hands during a cell interview with a psychologist.

Dkt. 38-1 at 5, 6.) At his May 2015 review, the HROP team recommended that Turner be

promoted to the yellow phase, despite Turner having received a rule violation warning in April

for asking staff to get cookies from another inmate. Dkt. 38-1 at 8. Security Director Gardner

agreed with the recommendation and Warden Boughton approved it.

       Turner continued on the yellow phase in June, July, and August 2015. In September

2015, the HROP unit team recommended that Turner be promoted to the green phase, noting

that he had completed programming and was demonstrating positive behavior in several areas.

Dkt. 38-1 at 16–17. But Gardner recommended that Turner remain on the yellow phase

because he had made an inappropriate sexual statement to a female staff member on September

6, 2015. Id. at 17. Warden Boughton denied the recommendation of promotion to the green

phase based on Turner’s sexual statement to the staff member.

       In October 2015, the HROP unit team and Kartman recommended that Turner be

promoted to the green phase, noting that he had received no rule violations in the last 30 days.


                                               4
Id. at 18–19. But a few days after the team and Kartman made their recommendations, Turner

received warnings for refusing to take off his “head gear” when directed, kicking his door, and

screaming during meal handout. Id. at 20. The unit team and Kartman amended their

recommendations, stating that Turner should be demoted to the red phase. Id. at 21. Warden

Boughton agreed, and Turner was demoted to the red phase in November 2015.

       In December 2015 and January 2016, the HROP team recommended that Turner

remain on the red phase for monitoring. Id. at 22–23. In February 2016, the team

recommended that Turner be promoted to the yellow phase, and both Kartman and Boughton

agreed. Id. at 27. Despite some misbehavior on February 6 and 13, 2016, Turner remained on

the yellow phase in March 2016.

       In April 2016, the HROP unit team recommended that Turner be promoted to the

green phase. Kartman and Boughton approved the recommendation, and Turner was promoted

to the green phase on April 7, 2016. Turner remained on the green phase in May, June, and

July 2016, even though there were some rule violations noted during this period, including:

yelling at staff during phone calls and refusing to quiet down (May 5, 2016), telling staff to

“fuck off” (May 6, 2016), and misusing the emergency intercom to ask for chips (June 9, 2016).

Id. at 34, 36.

       Captain Primmer put Turner on the enrollment list for “Thinking for Change,” a green-

phase program that was scheduled to begin in late June or July 2016. In July 2016, defendant

Lebbeus Brown became manager of the Foxtrot unit and began leading the HROP unit team.

Brown removed Turner from the “Thinking for Change” enrollment list. (Turner says that

Brown told him that he was taken off the list because he “ma[kes] our job difficult by your

constant complaining and court actions. And we can make your life difficult as well.” Turner


                                              5
says that Brown also stated, “You need your asthma inhalers so you can breathe and without

them it’ll be very difficult on you. You understand what I’m trying to say?” Brown denies

saying this to Turner and denies threatening to take away Turner’s inhaler.) Turner filed an

inmate complaint about being removed from the program, but the inmate complaint examiner,

Ellen Ray, recommended dismissal of the complaint on the ground that program assignments

are not reviewable under the inmate complaint review system. Dkt. 39-1 at 2. Boughton

accepted the recommendation and dismissed the inmate complaint.

       Turner also alleges that throughout 2015 and early 2016, Captain Primmer and staff

from the psychological services unit, including defendant Dickman, told him that the unit team

had been instructed by defendant Lebbeus Brown to “not promote plaintiff to green phase

HROP and to find any reason to prevent his progression.” Turner also says that numerous

times in July and August 2016, defendants Bloyer, Berger, Brown, and Dickman told him to

stop “filing complaints about everything!” Defendants deny that Lebbeus Brown ever told the

unit team to inhibit Turner’s progression through HROP and deny telling Turner to stop filing

complaints.

       In August 2016, the HROP team identified several rule violations involving Turner that

were listed in the unit’s behavior log in July 2016: “fishing” (inmates passing property from

one cell to another under the doors, using a string); having overdue library books; complaining

that his water was off while he had clippers despite knowing that was standard procedure;

having an inhaler belonging to another inmate; and having a book belonging to another inmate.

Id. at 38. (Turner denies engaging in any of the behavior listed on the review. The accusation

that Turner had another inmate’s inhaler is discussed in detail in Section D below.) Based on

the behavior log entries, the HROP unit team recommended that Turner be demoted to the


                                              6
yellow phase. Kartman and Boughton concurred and Turner was demoted to the yellow phase.

Id. at 39. (Turner says that he asked defendant Berger why he had been demoted to the yellow

phase and that Berger responded by stating, “I don’t know, but you file too many complaints.”

Berger denies saying this and states that he was not involved in the HROP team’s decision to

demote Turner.)

       In September 2016, the HROP unit team recommended that Turner remain on the

yellow phase because he had again engaged in “fishing” with another inmate (August 11), was

disrespectful when staff members told him that they would no longer pass personal property

items (August 25), and because he was objecting to requests that he retake programming that

he had taken several years prior. Id. at 41.

       On September 9, 2016, defendant Lebbeus Brown gave Turner a major conduct report

for violating several Department of Corrections regulations that restrict group petitions and

communications inside and outside of the prison system. Dkt. 38-2. Brown had conducted a

year-long investigation into Turner’s leadership role in the Gangster Disciplines and concluded

that Turner had been manipulating a civilian to pass communications between Turner and

others involved with the Gangster Disciples, in an attempt to restructure the Gangster Disciples

in Wisconsin. Id. Because of the conduct report, Turner was removed from HROP.

D. Confiscation of asthma inhaler from Turner’s cell

       Turner has chronic asthma and, at times relevant to this case, was prescribed two types

of asthma inhalers to treat his asthma: an albuterol “rescue” inhaler for use as needed during

acute attacks, and an Alvesco “control” inhaler that he used once a day. Asthma inhalers

prescribed in the prison are labeled with the patient’s name and DOC number.




                                               7
       Turner says that on July 31, 2016, defendant Bloyer told Turner to stop complaining

so much and threatened to “make his life miserable” by taking away his inhaler. Bloyer denies

threatening Turner. It is undisputed that on the same day, while Turner was at recreation,

defendant Bulmann confiscated an inhaler from Turner’s cell during a cell search. (According

to Bulmann, the name on the inhaler was similar to Turner’s, but it was not Turner’s name.

Bulmann says that she gave the inhaler to defendant Bloyer, who put it in the health services

bin located in the sergeant’s station so that health services staff could retrieve the inhaler and

ensure that it was routed to the correct inmate. Turner denies that he had another inmate’s

inhaler in his cell. He points to a note from health services staff stating that they had no record

of an inhaler being returned on July 31 from Bulmann, Bloyer, or any Foxtrot unit staff.

Dkt. 20-13.) Bulmann did not tell Turner that she had taken the inhaler and Turner did not

notice that the inhaler was gone when he returned to his cell. (Defendants say that no one told

Turner that an inhaler had been confiscated from his cell because, due to privacy concerns,

they could not reveal of the name of the inmate on the inhaler. But defendants do not explain

why they could not tell Turner that an inhaler had been taken without revealing the name on

the inhaler.) Turner did not receive a conduct report for possessing the inhaler, but it was noted

in the unit behavior log that he had another inmate’s inhaler.

       The parties dispute whether Turner suffered any harm as a result of the asthma inhaler

being confiscated from his cell. According to Turner, he had an asthma attack beginning on

August 1 and could not find his albuterol rescue inhaler. He pushed his emergency intercom

button and told either defendant Bloyer or Sergeant Snodgrass that he was having difficulty

breathing and needed medical assistance. Either Bloyer or Snodgrass turned off the intercom

connection and did not contact health services. (Records show that Bloyer was not working


                                                8
from 1:00 p.m. on August 1 until 6:00 a.m. on August 4.) Turner says that he then asked other

inmates on his range whether they had taken his inhaler or found it while at recreation, but

the other inmates denied having the inhaler. Turner asked neighboring inmates to push their

intercom buttons and ask for medical attention for Turner. When they did so, the sergeant on

duty, either Snodgrass or Berger, told Turner and the other inmates that Turner should submit

a health service request. Turner says that his breathing became progressively worse between

August 2 and 4, but that the sergeants on duty––Bloyer, Snodgrass, and Berger––refused to

contact health services for him. Turner asked Bloyer and Berger whether anyone had found or

reported an asthma inhaler or if staff had confiscated an asthma inhaler, but Bloyer responded

that no one had.

       Defendants dispute Turner’s version of events, saying that there is no notation in the

shift log book that Turner or any other inmate made any intercom calls or told any staff

member during any rounds that Turner was having trouble breathing, needed an emergency

inhaler, or had any medical concerns from August 1 to 4. According to defendants, any

intercom calls or request for medical attention would have been recorded in the shift log book.

Defendants also point out that Turner never submitted a health service request during this

time period.

       On August 4, 2016, Turner submitted a medication refill request, asking for an albuterol

inhaler. He received a new inhaler on August 5. (Defendants state that the refill request was

granted because Turner’s prescription needed to be renewed every year, while Turner states

that the refill was granted because his albuterol inhaler was missing. It is not clear from the

medical records whether the refill request was processed as an annual renewal or because Turner

reported that his inhaler was missing. Dkt. 37-1.)


                                              9
E. Turner’s inmate complaint about the inhaler

       On August 16, 2016, Turner submitted inmate complaint WSPF-2016-17570 about

the inhaler that was confiscated during from his cell on July 31, 2016. Defendant William

Brown, the institution complaint examiner, investigated the complaint by first speaking with

Sergeant Bloyer. Bloyer told Brown that according to the unit log book, the inhaler was

confiscated because it did not belong to inmate Turner. Bloyer reported to Brown that she gave

the inhaler to health services. Brown then spoke with Nurse Edge in the health services unit.

Edge reported that Turner had received a new inhaler on August 5, 2016. Brown recommended

dismissing the complaint and Warden Boughton agreed and dismissed it.



                                         ANALYSIS

       Turner is proceeding on the following claims: (1) First Amendment retaliation claims

against Bloyer, Lebbeus Brown, Berger, Dickman, Kartman, and Boughton; (2) class-of-one

equal protection claims against defendants Dickman, Lebbeus Brown, Kartman, and Boughton;

and (3) Eighth Amendment medical care claims against defendants Bloyer, Lebbeus Brown,

Bulmann, Berger, William Brown, and Boughton. Both sides have moved for summary

judgment on all of the claims.

A. Retaliation

       I granted Turner leave to proceed on claims that defendants retaliated against him

because of his numerous inmate complaints, lawsuits, and written articles challenging prison

conditions and staff conduct when:

              (1) defendants Lebbeus Brown, Bloyer, and Bulmann confiscated
              his inhaler and Bloyer and Berger failed to get medical help for
              Turner’s subsequent asthma attack;


                                             10
              (2) defendant Lebbeus Brown impeded Turner’s progress through
              HROP by removing Turner from the Thinking for Change
              program and demoting Turner to the yellow phase of HROP;

              (3) the remaining HROP team, consisting of defendants
              Dickman, Kartman, and Boughton, demoted Turner to the yellow
              phase of HROP; and

              (4) defendant Boughton dismissed Turner’s grievance about being
              taken off the Thinking for Change enrollment list.2

       To succeed on his retaliation claims, Turner must establish that: (1) he engaged in

activity protected by the First Amendment; (2) defendants took actions that would deter a

person of “ordinary firmness” from engaging in the protected activity; and (3) the First

Amendment activity was at least a “motivating factor” in defendants’ decisions to take those

actions. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).

       Turner has satisfied the first element of his retaliation claims by showing that he

engaged in protected activity by filing inmate complaints and lawsuits and writing articles

about prison conditions. See Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (“A prisoner

has a First Amendment right to make grievances about conditions of confinement.”) (citation

omitted). Defendants concede that Turner’s activities were protected by the First Amendment.

       Defendants do not address the second element of Turner’s claim, and I can assume for

purposes of summary judgment that confiscating an emergency inhaler, failing to provide

medical care, impeding progress through HROP, and removing an inmate from programming




2
  In his summary judgment materials, Turner discusses several other allegedly retaliatory
actions taken by defendants and other prison officials, including subjecting him to long-term
solitary confinement, searching his cell and person excessively, monitoring his mail, and
harassing his friends, but Turner was not granted leave to proceed on claims regarding these
alleged incidents so I will not address them in this decision.


                                              11
necessary to advance through HROP are actions that would deter an average inmate from

participating in First Amendment activities in the future.

       This leaves the third element of Turner’s retaliation claims––whether Turner’s

complaints motivated defendants’ decisions to take the adverse actions described above.

Defendants contend that Turner has no evidence to suggest that they acted with a retaliatory

motive. I disagree with defendants as to Turner’s claims against Lebbeus Brown, Bloyer,

Bulmann, and Berger, but I agree that Turner cannot show that Dickman, Kartman, or

Boughton acted with a retaliatory motive.

       As for Turner’s claims that defendants Lebbeus Brown, Bloyer, and Bulmann retaliated

against him by confiscating his inhaler and that Bloyer and Berger failed to get medical help

for him after he suffered an asthma attack, Turner has submitted evidence sufficient to create

a genuine factual dispute regarding these defendants’ motives. It is undisputed that Turner was

prescribed a rescue inhaler and that he was permitted to keep the inhaler in his cell. According

to Turner, he did not have another inmate’s inhaler in his cell. In addition, he states that,

shortly before Bulmann removed the inhaler from his cell, Brown and Bloyer had threatened

to confiscate his inhaler, and Brown, Bloyer, and Berger had told him to stop complaining so

much. After Bulmann removed the inhaler, Turner could not find his rescue inhaler. And,

Turner has submitted evidence that, despite defendants’ assertion that the inhaler had another

inmate’s name on it and that Bloyer gave the confiscated inhaler to the health services unit,

health services later notified Turner that it had no record of receiving any inhaler from the

Foxtrot unit. A jury could conclude from these facts that Brown, Bloyer, and Bulmann took

Turner’s rescue inhaler and Bloyer and Berger ignored Turner’s requests for medical care

because these defendants were tired of Turner’s numerous complaints about prison conditions.


                                              12
       There are also genuine disputes of material fact that preclude summary judgment as to

Turner’s claim that Lebbeus Brown acted with a retaliatory motive by removing Turner from

the Thinking for Change program and demoting Turner to the yellow phase of HROP. Turner

has submitted evidence that before Lebbeus Brown became manager of the Foxtrot unit, his

progression through HROP was related directly to his participation in programming and his

behavior. In addition, he has pointed to evidence suggesting that the HROP unit team did not

consider minor rule violations to be sufficient reason to stop his progression through HROP.

For example, the team did not recommend demotion when he engaged in minor misbehavior

in May 2015 and February 2016, and the team recommended promotion to the green phase

in April 2016 despite some rule violations. In June 2016, Captain Primmer registered Turner

for the Thinking for Change program that Turner would need to progress further through the

green phase of HROP.

       But after Lebbeus Brown became manager of the Foxtrot unit, Brown removed Turner

from the enrollment list for Thinking for Change. A short time later, Brown recommended that

Turner be demoted to the yellow phase based on Turner’s allegedly engaging in minor rule

violations, including having another inmate’s inhaler. Brown does not explain why he removed

Turner from the enrollment list for the Thinking for Change, but he states that Turner’s

possession of another inmate’s inhaler was a significant rule violation that justified demotion

to the yellow phase. But there are genuine factual disputes about whether Turner had another

inmate’s inhaler and whether Brown directed Bloyer and Bulmann to confiscate the inhaler so

that Brown could justify demoting Turner. If a jury believed Turner’s version of events, it could

conclude that Brown acted intentionally to prevent Turner from progressing through HROP in




                                               13
retaliation for the numerous complaints and lawsuits Turner had filed regarding prison

conditions.

       Defendants argue that even if there are genuine factual disputes about their motivation,

Lebbeus Brown, Bloyer, Bulmann, and Berger are entitled to qualified immunity. “Qualified

immunity shields government officials from civil damages liability unless the official violated a

statutory or constitutional right that was clearly established at the time of the challenged

conduct.” Reichle v. Howards, 566 U.S. 658, 664 (2012). In other words, qualified immunity

protects government actors who “‘act in ways they reasonably believe to be lawful.’” Jewett v.

Anders, 521 F.3d 818, 822 (7th Cir. 2008) (quoting Anderson v. Creighton, 483 U.S. 635, 641

(1987)). But qualified immunity does not change the rule that facts must be construed in favor

of the nonmoving party on a motion for summary judgment. Board v. Farnham, 394 F.3d 469,

476 (7th Cir. 2005). If I construe the facts in Turner’s favor, then a reasonable jury could find

that Brown, Bloyer, Bulmann, and Berger retaliated against Turner because he engaged in

protected First Amendment activities. At the time, it was clearly established that retaliation for

protected speech is unconstitutional. Therefore, these defendants are not entitled to qualified

immunity.

       As for Turner’s retaliation claims against the remaining HROP team, defendants

Dickman, Kartman, and Boughton, I agree with defendants that Turner has failed to present

any evidence to suggest that these defendants demoted Turner to the yellow phase of HROP

in August 2016 for retaliatory reasons. A review of the record shows that these defendants were

involved in numerous decisions to both promote and demote Turner through HROP in 2015

and 2016, and that each of their decisions were logically related to Turner’s behavior and

progress through programming. Although Turner alleges that Dickman told him that Brown


                                               14
directed the unit team to not promote Turner to the green phase in 2015 and early 2016, the

record shows that Dickman, Kartman, and Boughton recommended and approved Turner’s

progression to the green phase in April 2016. And although these defendants recommended

demotion to the yellow phase in August 2016 after Turner was accused of having another

inmate’s inhaler, Turner has submitted no evidence suggesting that Dickman, Kartman, or

Boughton were involved in the confiscation of the inhaler or that these defendants would have

any reason to think that the behavior log entries regarding the inhaler and Turner’s other rule

violations were false. The only reasonable conclusion from the evidence is that these defendants

made a discretionary decision to demote Turner based on the information available to them

and not for retaliatory reasons.

       For similar reasons, Turner’s claim that defendant Boughton acted with a retaliatory

motive when he dismissed Turner’s grievance about being taken off the Thinking for Change

enrollment list fails. Turner has submitted no evidence that Boughton dismissed the grievance

for any reason other than his agreement with the inmate complaint examiner that program

assignments are not reviewable through the inmate complaint review system. Therefore, I will

deny both sides’ motions for summary judgment as to Turner’s retaliation claims against

defendants Lebbeus Brown, Bloyer, Bulmann, and Berger. But I will grant defendants’ motion

for summary judgment as to Turner’s retaliation claims against defendants Dickman, Kartman,

and Boughton.

B. Equal protection “class of one”

       I granted Turner leave to proceed on equal protection claims against defendants

Lebbeus Brown, Dickman, Kartman, and Boughton, based on his allegations that they blocked

him from progressing through HROP and entering into general population without


                                              15
justification. The Equal Protection Clause of the Fourteenth Amendment guards against

government discrimination on the basis of race and other immutable characteristics, but it also

protects people from discrimination by a government actor who arbitrarily and irrationally

singles out one person for poor treatment for no rational reason. Swanson v. City of Chetek, 719

F.3d 780, 784 (7th Cir. 2013). To succeed on a class-of-one claim, Turner would need to prove

that defendants (1) intentionally discriminated against him, and (2) had no rational basis for

singling him out for negative treatment. See Brunson v. Murray, 843 F.3d 698, 706 (7th Cir.

2016); Del Marcelle v. Brown Cty. Corp., 680 F.3d 887, 914 (7th Cir. 2012).

       Turner’s equal protection claims appear to duplicate his retaliation claims. In any event,

Turner does not have evidence to succeed on an equal protection claim. As discussed above,

Turner does not raise a genuine issue of material fact about whether Dickman, Kartman, or

Boughton unfairly singled him out for demotion in HROP, so he cannot succeed on his class-

of-one claims against these defendants either. As for Lebbeus Brown, Turner argues that Brown

harassed him and impeded his progress through HROP in retaliation for Turner’s numerous

complaints and because Brown was worried that if Turner was permitted into general

population, he would attempt to organize inmates, take control of the prison, and engage in

other behavior to further the agenda of the Gangster Disciples. Turner argues that he was

singled out because of Brown’s false belief that Turner is gang member. Turner’s concession

that Brown was motivated, at least in part, by security concerns dooms his equal protection

claim.3 Even if Turner thinks that the security concerns are invalid, the security concerns


3
  Turner’s position that Lebbeus Brown was motivated by retaliatory reasons and security
concerns does not doom his retaliation claim because Turner can succeed on his retaliation
claim by showing that his protected activity was a “motivating factor” for his actions. Mays v.
Springborn, 719 F.3d 631, 634 (7th Cir. 2013).


                                              16
provide Brown a rational basis for actions he took to keep Turner out of general population.

In addition, Turner has not submitted any evidence suggesting that Lebbeus Brown, Dickman,

Kartman, or Boughton permitted other prisoners suspected of having a leadership role in a

gang and of attempting to organize prisoners to progress through HROP and move into general

population. Although Turner argues that other prisoners progressed through HROP more

quickly than he did, he has not shown that the other prisoners raised similar security concerns.

See Swanson, 719 F.3d at 784 (“In most class-of-one cases, the comparison of similarly situated

individuals will be used to show animus.”).

       Even if Turner had evidence suggesting that defendants harassed and singled him out

for no rational reason, I also conclude that defendants are entitled to qualified immunity on

Turner’s class-of-one claim. Turner has identified no controlling legal authority stating that

“class-of-one” equal protection claims can be raised in the prison context. Some courts have

concluded that prisoners cannot bring class-of-one equal protection claims that challenge

discretionary decisions by prison officials. See Bub v. Swiekatowski, No. 15-CV-195-JDP, 2019

WL 1434579, at *9 (W.D. Wis. Mar. 29, 2019) (holding that prison officials were entitled to

qualified immunity on class-of-one claims brought by prisoner challenging discretionary

decision). Because Turner has not identified any clearly established law stating that defendants’

actions would have implicated Turner’s right to equal protection, defendants are entitled to

summary judgment on Turner’s equal protection claims.

C. Eighth Amendment medical care

       I also granted Turner leave to proceed on Eighth Amendment claims that:

              (1) defendants Lebbeus Brown, Bloyer, and Bulmann violated his
              rights under the Eighth Amendment by confiscating his asthma
              inhaler despite knowing he had severe asthma;


                                               17
              (2) defendants Bloyer and Berger refused to get medical treatment
              for him when he was having an asthma attack; and

              (3) defendants William Brown and Boughton failed intervene to
              obtain care for him.

       To succeed on his Eighth Amendment claims, Turner must prove that defendants acted

with “deliberate indifference” to a serious medical need. Petties v. Carter, 836 F.3d 722, 728

(7th Cir. 2016). Defendants do not deny that Turner’s asthma is a serious medical condition

or that, during the relevant time period, Turner was prescribed two inhalers to treat his

condition. See Lee v. Young, 533 F.3d 505, 510 (7th Cir. 2008) (“As a general matter, asthma

‘can be, and frequently is, a serious medical condition, depending on the severity of the

attacks.’”) (citation omitted). But defendants contend that Turner has submitted no evidence

suggesting that they were deliberately indifferent to Turner’s asthma or his need for an inhaler.

       I agree with defendants that Turner has failed to show that William Brown or Warden

Boughton were deliberately indifferent to his serious medical needs. William Brown’s and

Boughton’s only involvement in the inhaler incident was their review and dismissal of Turner’s

inmate complaint in which he complained about his inhaler being confiscated. By the time

Turner filed his complaint and these defendants reviewed it, the health services unit had

provided Turner a new inhaler already. Therefore, their dismissal of his complaint did not

constitute deliberate indifference to any serious medical need. I will grant summary judgment

to William Brown and Boughton on Turner’s Eighth Amendment claims.

       But Turner has submitted evidence that creates a genuine dispute of material fact

regarding the actions of Lebbeus Brown, Bloyer, Bulmann, and Berger. There are factual

disputes about whether these defendants knew Turner had asthma and needed an inhaler, who

directed Bulmann to confiscate the inhaler, whether the inhaler belonged to Turner or another


                                               18
inmate, whether Turner suffered one or more asthma attacks between August 1 and August 4,

and whether Bloyer and Berger ignored Turner’s pleas for help. If a jury believed defendants’

version of events, it could find that Bulmann conducted a random cell search of Turner’s cell

and confiscated an inhaler belonging to another inmate and that Turner never requested

medical care from any of the defendants. But if a jury believed Turner’s version of events, it

could reasonably conclude that defendants Lebbeus Brown, Bloyer, Bulmann, and Berger acted

with deliberate indifference to Turner’s serious medical needs by intentionally confiscating his

emergency inhaler and then ignoring his requests for medical assistance. Therefore, neither side

is entitled to summary judgment on Turner’s Eighth Amendment claims against Lebbeus

Brown, Bloyer, Bulmann, and Berger.

D. Claims remaining for trial

       I am denying Turner’s motion for summary judgment in its entirety and am granting

defendants’ motion in part. The claims remaining for trial are Turner’s (1) retaliation claims

against defendants Lebbeus Brown, Bloyer, and Bulmann for confiscating his inhaler; (2)

retaliation claims against Bloyer and Berger for failing to get medical help for Turner’s asthma

attack; (3) retaliation claim against Lebbeus Brown for removing Turner from the Thinking for

Change program and demoting Turner to the yellow phase of HROP; and (4) Eighth

Amendment claims against defendants Lebbeus Brown, Bloyer, Bulmann, and Berger for

confiscating his inhaler and failing to get him medical help for his asthma attack.




                                              19
                                  ORDER

IT IS ORDERED that

1. Plaintiff Glenn T. Turner’s motion for summary judgment, Dkt. 16, is DENIED.

2. The motion for summary judgment filed by defendants Berger, Bloyer, Gary
   Boughton, Lebbeus Brown, William Brown, Bulmann, Dickman, and Mark
   Kartman, Dkt. 33, is GRANTED IN PART and DENIED IN PART. The motion is
   GRANTED with respect to plaintiff’s equal protection claim and all of his claims
   against defendants Boughton, William Brown, Dickman, and Mark Kartman. The
   motion is DENIED in all other respects.

3. Plaintiff’s motion to compel, Dkt. 46, is DENIED.

Entered July 30, 2019.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                    20
